Citation Nr: 1450027	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  13-31 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from December 1960 to October 1980.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that the November 2010 rating decision also denied service connection for posttraumatic stress disorder (PTSD), which was listed as a separate issue from the issue currently before the Board.  The Veteran did not expressed disagreement with the RO's November 2010 denial of service connection for PTSD, and that issue is not before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

An acquired psychiatric disorder did not have its onset during the Veteran's active service, was not caused by his active service, and was not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3310 (2014).


	(CONTINUED ON NEXT PAGE)





REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated in December 2009 and January 2010, the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  The Veteran has received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claims.  

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.

VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Applicable Laws and Analysis for service connection claims

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain specified chronic diseases, such as a psychosis, may be established on a presumptive basis by showing that such disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may also be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The Veteran asserts that he has depression that is related to service or to service-connected disability, including prostate cancer.

The Veteran's service treatment records contain no complaints or diagnoses relating to a psychiatric disorder.  The Veteran's September 1980 service retirement examination report indicated no psychiatric abnormality.  The Veteran specifically denied that he had depression or nervous trouble on a March 1976 Medical History Report.

At an October 2010 VA psychiatric examination the Veteran indicated that he had gambling debts but had stopped gambling 9 months prior.  The diagnosis was pathological gambling, and the examiner essentially stated that it was not related to the Veteran's military service.

In a February 2013 letter, the Veteran's private physician (JA, MD) stated that the Veteran had disabilities such as hypertension, skin rash, vertigo issues, and "probable depression."

In a February 2013 statement the Veteran indicated that his depression was related to his numerous medical disabilities.

At an August 2013 VA mental disorders examination, the examiner noted the Veteran's prior diagnosis of pathological gambling, in self-reported remission.  It was noted that the Veteran reported vague symptoms of anxiety and worry over family.  The examiner gave the following opinion:

The claimed condition of depression is not found so the opinion cannot be formed.  There is no objective medical evidence of a diagnosed mental condition of a depressive disorder found.  He has a previous diagnosis of Pathological Gambling.  His subjective report today is that he no longer gambles.  He reports mild and transient symptoms of anxiety and sleep impairment.  These mild and infrequent symptoms do not warrant a mental disorder diagnosis.  There is no evidence of functional impairment related to these symptoms.

Based on the evidence, the Board finds that the Veteran has not established that he has a current psychiatric disorder for which service connection can be granted.  He was diagnosed with pathological gambling in 2010, but this diagnosis was noted to be in remission in the August 2013 examination. Additionally, while the February 2013 letter from his private physician indicated "probable depression," this diagnosis is equivocal, and thus of little probative value. Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992) (medical opinions are speculative and of little or no probative value when physician makes equivocal findings). Moreover, the Board finds that the August 2013 examiner's opinion that the Veteran does not suffer from depression or warrant a mental disorder diagnosis is the most probative evidence of record on this issue as this opinion is unequivocal and supported by an adequate rationale. 

Furthermore, the Board notes that even if the Veteran has a current diagnosis of pathological gambling, the record contains no competent evidence relating his pathological gambling or any other psychiatric disorder to his active service. While the Board acknowledges that the Veteran is competent to give evidence about how he feels and in certain situations can provide competent evidence of causation, the Board finds that diagnosing and giving the etiology of a psychiatric disorder requires medical knowledge, training, and expertise that goes beyond simple observation of symptoms.  The Veteran has not claimed or shown that he has the requisite medical training to provide opinions concerning the etiology of psychiatric disabilities.  Thus, his opinion in this regard is not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

As the preponderance of evidence is unfavorable to the claim, the Board must deny the issue of entitlement to service connection for an acquired psychiatric disorder.


ORDER

Service connection for an acquired psychiatric disorder, to include as secondary to service-connected disability, is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


